Citation Nr: 1733802	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO. 11-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include post traumatic arthritis of the lumbar spine.

2. Entitlement to service connection for a cervical spine disability, to include post traumatic arthritis of the cervical spine (also claimed as stenosis).

3. Entitlement to service connection for multiple sclerosis (MS).

4. Entitlement to service connection for neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In March 2014, the Board remanded the claim for further development. Additional development is required for compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran contends that service connection for post traumatic arthritis of the lumbar spine, post traumatic arthritis of the cervical spine (also claimed as stenosis), MS, and neuropathy of the left lower extremity are warranted because they were incurred in service or were a result of service. 

The Veteran was afforded a VA examination in November 2014. The VA examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's MS incurred in or was caused by service. The VA examiner provided the rationale that Veteran was diagnosed five years prior to the examination (in 2009) with MS and that the earliest symptoms manifested around that time. However, the examiner did not opine as to whether a person would be expected to seek treatment or evaluation for the symptoms described by the Veteran and his spouse after he separated from service; specifically symptoms described by the Veteran's wife in her June 2010 statement, including slurred speech, abnormal gait ("strange walk"), and spastic movement (including "leg shakes"). Further, the VA examiner did not address the findings from the Veteran's February 1998 VA examination report and the Veteran's private treatment records, specifically the January 2008 diagnosis of MS from the Veteran's private neurologist. 

In regard to the Veteran's cervical spine disability, the VA examiner did not address whether it was at least as likely as not (a 50 percent or greater probability) that a cervical spine disability, to include post traumatic arthritis and stenosis, was related to service or manifested within one year of the Veteran's January 1967 separation from service.

The VA examiner stated that it was unclear whether the Veteran's left leg neuropathy was secondary to his MS or peripheral nerve. However, the VA examiner did not provide an explanation as to why he was not able to determine the likely etiology of the claimed neuropathy of the left leg without resorting to mere speculation. 

The VA examiner opined that it was less likely than not that the Veteran's lumbar spine disability was due to military service or manifested within one year of his January 1967 separation, however did not provide a rationale for the opinion.

The November 2014 VA examiner did not address all issues presented in compliance with the Board's remand directives; therefore, an addendum medical opinion from the November 2014 VA examiner is required prior to adjudicating the claims.

The Board would also like to ensure that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who provided the November 2014 VA medical opinion, or to a qualified medical professional (a neurologist) if the examiner is unavailable, to provide an addendum opinion(s). Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be performed. The rationale for all opinions expressed must be provided. Based on examination results (if applicable) and a review of the record, the examiner should identify the likely etiology of the Veteran's lumbar spine disability, cervical spine disability, MS, and neuropathy of the left lower extremity. 

The VA examiner's attention is drawn to the following:

* The Veteran served on active duty from January 1964 to January 1967.

* The Veteran's December 1963 examination when entering service (when he was 21 years old) showed that clinical evaluation of the Veteran's various systems were all normal. See VBMS entry with document type entitled "STR - Medical," received 06/23/2014, on p. 4-5.

* The Veteran's completed a Report of Medical History at close to separation in October 1966 (when he was 24 years old), and he described his health as "good." On that form, the Veteran denied ever having or having then (at separation) cramps in his legs, lameness, neuritis, paralysis, and other symptoms. He reported a history of eye trouble, which the examiner noted was eye pain. When asked if he had consulted or been treated by clinics, physicians, healers, or other practitioners within the past 5 years, the Veteran checked no. The Report of Medical Examination performed in October 1966 showed that clinical evaluation of the Veteran's various systems were all normal. See VBMS entry with document type entitled "STR - Medical," received 03/15/2016, on p. 3-7.

* In a February 1998 VA examination report, it shows the Veteran was diagnosed with post traumatic arthritis of the lumbosacral spine and cervical spine. The Veteran denied any bowel or urinary incontinence. The examiner noted that the Veteran could dress and undress normally. A physical examination revealed a normal gait, and difficulty toe walking/heel walking, and squatting. See VBMS entry with document type entitled "Medical Records: VA Examination," received 02/06/1998, on p. 2.

* A February 2003 letter from a private physician, R.M.L., MD, indicates that the Veteran was seen for a consultation for low back pain and difficulty walking for the past two (2) years. He noted that the Veteran had a longer history of ataxia of gait, but that Veteran's past medical history was otherwise unremarkable. Dr. R.M.L. wrote that the MRI showed some mild stenosis, but that there was a neurologic problem with the Veteran's gait, and he thought the Veteran should be evaluated by a neurologist. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 01/08/2010, on p. 13.

* A May 2004 letter from Dr. R.M.L indicates that the Veteran returned to see him after one year. Dr. R.M.L. noted that the Veteran had come to see him for clumsiness in his legs. Currently, the Veteran was unable to do tandem walking. He described clinical findings from a physical examination, and concluded he believed there was some central nervous system affliction here. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 01/08/2010, on p. 11.

* A June 2004 letter from Dr. R.M.L. shows that he noted that the MRI of the brain showed severe white matter degeneration and in the thoracic area atrophy of the thoracic cord. He stated he believe the Veteran had a cerebral degenerative disorder. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 01/08/2010, on p. 9.

* A January 2005 letter from a private physician, S.S.C., MD, indicates that the Veteran was seen by the department of orthopaedics, which the physician described was "a somewhat involved history."  He noted that the Veteran's main complaint was heaviness in the left leg and difficulty performing certain activities. Dr. S.S.C. wrote that it appeared the Veteran had some mild neurogenic claudication but also significant ataxia and difficulty with balancing. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 12/21/2009, on p. 54.

* An August 2007 letter from a private physician, R.M.L., MD, n indicates that the Veteran had been seen in June 2007 because he had developed trigeminal neuralgia on the left side in the second and third divisions. The examiner noted that an older MRI film showed white matter change in the Veteran's brain. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 09/17/2007, on p. 24.

* A September 2007 letter from a private physician, J.C.L., DO, indicates he also saw the Veteran for complaints of left sided trigeminal neuralgia involving the cheek and jaw, which the Veteran had reported started out of the blue several months ago. The Veteran denied any history of overt muscle weakness on either side that resolved. He denied any visual loss on either side that resolved. He reported he had numbness of the right hand intermittently years ago that had resolved. He denied any bowel or bladder problems. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 09/17/2007, on p. 19-20.

* A November 2007 letter from a private physician, C.M., MD, indicated that, at that time, the Veteran's primary complaint involved gait disturbance and weakness, which the Veteran felt was exacerbated in the summer. The physician noted that the Veteran's trigeminal neuralgia resolved spontaneously. The physician's impression was that the Veteran had a relatively benign course of multiple sclerosis for many years and was now having secondary progressive changes. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 11/09/2009, on p. 6-8

* A January 2008 letter from the same private physician, who wrote the November 2007 letter, Dr. C.M., indicated that the Veteran was diagnosed with "multiple sclerosis, probably secondary progressive." The Veteran reported primary complaints of gait disturbance and weakness. The Veteran was orientated to name, place, time, and situation with fluent and appropriate speech without aphasia. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 01/04/2010, on p. 16-18.

* The November 2014 VA examination reports and medical opinions. See VBMS entry with document type entitled "Medical Records: VA Examination," received 11/10/2014 on p. 17.

While the Board has provided some of the relevant facts above, the examiner is to review the entire record, examine the Veteran if determined necessary, and then answer the following questions: 

a. Confirm that the Veteran currently has clinically diagnosable multiple sclerosis (MS).

b. To the extent possible, the examiner should opine as to whether one would be expected to seek treatment or evaluation for the symptoms described by the Veteran and his spouse after he separated from service in January 1967; specifically symptoms described by the Veteran's wife in her June 2010 statement. See VBMS entries (two, separate entries) with document type entitled "Correspondence," both received 06/29/2010,

c. Whether it is at least as likely as not (50 percent probability or more) that symptoms of the Veteran's MS manifested to a compensable degree within 7 years of his January 1967 separation from service, which would have been in approximately January 1974.

The examiner is asked to address the Veteran's private treatment records, some of which are addressed above, but, particularly, the January 2008 diagnosis of MS from the Veteran's private neurologist, Dr. C.M. See VBMS entry with document type entitled "Medical Treatment Record - Non-Government Facility," received 01/04/2010, on p. 16-18.

The examiner should also address the clinical findings from the February 1998 VA examination. See VBMS entry with document type entitled "Medical Records: VA Examination," received 02/06/1998, on p. 2.

d. Does the Veteran currently have a cervical spine disability, to include post traumatic arthritis and stenosis?

e. For each cervical spine disability offered, the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service.

f. If arthritis of the cervical spine is found, but the answer to subparagraph (e) above is "no," then the examiner is asked to address whether it is at least as likely as not that arthritis arose within one year of separation from active military service in January 1967 (thus, in approximately January 1968)

g. Does the Veteran currently have a lumbar spine disability, to include post traumatic arthritis and lumbar stenosis?

h. For each lumbar spine disability offered, the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service.

i. If arthritis of the cervical spine is found, but the answer to subparagraph (h) above is "no," then the examiner is asked to address whether it is at least as likely as not that arthritis arose within one year of separation from active military service in January 1967 (thus, in approximately January 1968).

j. The examiner should also provide an opinion as to whether the Veteran's claimed neuropathy of the left lower extremity (leg) is at least as likely (50 percent probability or more) as not related to service and an opinion on what the likely etiology is.

k. Whether it is at least as likely as not (50 percent probability or more) that the left lower extremity neuropathy is related, caused by, or aggravated by the Veteran's MS.

A full rationale must be provided for all medical opinions given. If the examiner is unable to provide an opinion without resorting to mere speculation, he or she should explain why this is so. The examiner shall then explain whether the inability to provide a more definitive opinion is the result of a need for more information and indicate what additional evidence is necessary, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. After the above is complete, readjudicate the Veteran's claims. If any claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

